Exhibit 10.1

 

LEASE AMENDMENT NO. 2

 

KATELL VALENCIA ASSOCIATES / 3-D SYSTEMS, INC.

 

1.   PARTIES.

 

This Lease Amendment No. 2 (this “Amendment”) is entered into as of this 1st day
of March, 1996, by and between Katell Valencia Associates, a California limited
partnership (“Landlord”) and 3-D Systems, Inc., a California corporation
(“Tenant”).

 

2.   RECITALS.

 

2.1  Lease. Landlord is the successor-in-interest to Valencia Tech Associates, a
California partnership, which entered into with Tenant a lease dated January 1,
1989 (the “Original Lease”) covering approximately 78,320 rentable square feet
of premises, constituting all of Building 6 located at 26081 Avenue Hall,
Valencia, California 91355. The Original Lease was amended by Lease Amendment
No. 1 dated May 28, 1993 (“Amendment No. 1”) entered into between Landlord and
Tenant (the term “Lease” as used herein shall mean the Original Lease as amended
by Amendment No. 1 and this Amendment).

 

2.2  Defined Terms. Unless otherwise expressly set forth herein, all initially
capitalized defined terms used herein shall have the same meanings ascribed to
them in the Original Lease.

 

3.   AMENDMENT.

 

3.1  Supersede and Replace Section 4.04(b). The provisions of this Section 3 of
this Amendment shall supersede and replace in their entirety the provisions of
Section 4.04(b) of the Original Lease.

 

3.2  Hazard and Rental Income and Insurance. During the Lease Term Tenant shall
maintain a policy or policies of insurance at Tenant’s expense, covering loss of
or damage to the Property in the full amount of its replacement value with
deductible amounts not in excess of Ten Thousand Dollars ($10,000). Such
policies shall provide protection against all perils included within the
classification of fire, extended coverage, vandalism, malicious mischief,
special extended perils (all risk), sprinkler leakage, earthquake sprinkler
leakage, Inflation Guard endorsement, and any other perils (except flood and
earthquake, unless required by any lender holding a security interest in the
Property, subject to the limitations set forth below) which Landlord deems
necessary. If Tenant does not carry such insurance, Landlord may obtain
insurance coverage for Tenant’s fixtures, equipment, or building improvements
installed by Tenant in or on the Property. Tenant shall, at Tenant’s expense,
maintain such primary or additional insurance on its fixtures, equipment and
building improvements as Tenant deems necessary to protect its interest (which
insurance, if obtained by Tenant, shall name Landlord as an additional insured).
During the Lease Term, Tenant shall also maintain a rental income insurance
policy at Tenant’s expense, with loss payable to Landlord in an amount equal to
one year’s Base Rent, estimated real property taxes and insurance premiums.
Tenant shall not do or permit to be done anything that invalidates any such
insurance policies.

 

1



--------------------------------------------------------------------------------

3.3  Earthquake Insurance. The parties acknowledge that Landlord refinanced the
Property with State Farm Insurance Company (“Lender”) effective December 7,
1995, and that Lender required earthquake insurance coverage for the Property.
Landlord has obtained earthquake insurance for the Property, as evidenced by a
facsimile from Landlord to Tenant on November 30, 1995, including a copy of a
letter dated November 30, 1995 from the Coughlin Group showing the addition of
the Property as part of a blanket insurance policy maintained by an affiliate of
Landlord. Landlord has delivered to Tenant an invoice from the Coughlin Group
for a premium in the amount of Seven Thousand One Hundred Thirty-Nine and 99/100
Dollars ($7,139.99), for the earthquake coverage relating to the Property for
the period of December 7, 1995 to May 16, 1996. Tenant is, concurrently with the
execution of this Amendment, making payment to Landlord of the sum of Seven
Thousand One Hundred Thirty-Nine and 99/100 Dollars ($7,139.99), as
reimbursement for payment of said invoice by Landlord.

 

3.4  Limitations on Premiums Payable by Tenant. During the remainder of the Term
of the Lease, Landlord agrees that Tenant’s obligation to pay for or reimburse
Landlord for earthquake Insurance coverage for the Property shall be subject to
the following limitations:

 

(a) Notwithstanding any increase in premiums for earthquake insurance imposed by
any insurance company providing earthquake coverage, Tenant shall not be
required to pay for or reimburse Landlord more than Thirty Thousand Dollars
($30,000) for earthquake coverage premiums for any calendar year during the
remaining Term of the Lease.

 

(b) If Landlord elects in any way to change the earthquake coverage with respect
to the Property (as opposed to any change initiated by the insurance carrier)
which change results in an increase in the premium payable for the earthquake
coverage for the Property, Tenant shall not be required to pay the amount of
such increase to the extent that the premium for earthquake coverage as a result
of such change exceeds the following amounts, for each of the following calendar
years:

 

Calendar Year

--------------------------------------------------------------------------------

   Maximum Premium


--------------------------------------------------------------------------------

1996

   $16,200.00

1997

   $17,820.00

1998

   $19,602.00

1999

   $21,562.00

2000

   $23,718.00

2001

   $26,090.00

2002

   $28,699.00

 

It is understood that the foregoing limitations relate only to increases in
premiums as a result of Landlord initiating any changes in earthquake insurance
coverage. The foregoing limitations shall not apply with respect to any changes
in premiums imposed by an insurance carrier, which changes shall be governed by
the limitations set forth in Section 3.4(a), above.

 

3.5  Insurance Obtained by Tenant. Tenant shall have the right, at any time, to
replace earthquake insurance coverage obtained by Landlord by earthquake
insurance obtained and paid

 

2



--------------------------------------------------------------------------------

for directly by Tenant, provided that such insurance is satisfactory to Lender
(or any other lender holding a security interest in the Property), and provided
further that Tenant shall pay any costs incurred in connection with cancellation
of existing earthquake insurance.

 

3.6  No Other Modifications. Except as expressly modified by this Amendment, the
Original Lease, as heretofore modified by Amendment No. 1, shall remain
unmodified and in full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first set
forth hereinabove.

 

3-D SYSTEMS, INC.,

a California corporation

     

KATELL VALENCIA ASSOCIATES,

a California limited partnership

By:  

/s/    GORDON ALMQUIST        

--------------------------------------------------------------------------------

      By:  

KATELL FAMILY PROPERTIES, INC.,         

General Partner

   

Gordon Almquist

Vice President

           

            By:  

/s/    GERALD L. KATELL        

--------------------------------------------------------------------------------

               

Gerald L. Katell

President

 

3